Name: 70/376/EEC: Council Decision of 20 July 1970 concluding the Protocol of accession to the GATT of the united Arab republic
 Type: Decision
 Subject Matter: Africa;  international trade;  international affairs
 Date Published: 1970-08-03

 Avis juridique important|31970D037670/376/EEC: Council Decision of 20 July 1970 concluding the Protocol of accession to the GATT of the united Arab republic Official Journal L 170 , 03/08/1970 P. 0011 - 0023 Finnish special edition: Chapter 11 Volume 1 P. 0052 Danish special edition: Series II Volume I(2) P. 0183 Swedish special edition: Chapter 11 Volume 1 P. 0052 English special edition: Series II Volume I(2) P. 0265 COUNCIL DECISION of 20 July 1970 on the conclusion of the Protocol for the Accession of the United Arab Republic to GATT (70/376/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the report from the Commission; Whereas during the 1964-67 Trade Conference the United Arab Republic entered into tariff negotiations with the European Economic Community, as required for its accession to the General Agreement, and whereas these negotiations were completed on 13 March 1970; Whereas the tariff concessions granted by the United Arab Republic in return for the tariff advantages that country obtains as a result of its accession to the General Agreement are acceptable; Whereas a list of the tariff concessions granted by the United Arab Republic is annexed to the Protocol for the Accession of that country to the General Agreement on Tariffs and Trade. HAS DECIDED AS FOLLOWS: Article 1 The Protocol for the Accession of the United Arab Republic to the General Agreement on Tariffs and Trade is concluded. The Protocol is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol for the Accession of the United Arab Republic and to confer on him the powers required in order to bind the Community. Done at Brussels, 20 July 1970 For the Council The President W. SCHEEL ANNEX PROTOCOL for the Accession of the United Arab Republic to the General Agreement on Tariffs and Trade The Governments which are contracting parties to the General Agreement on Tariffs and Trade (herinafter referred to as "contracting parties" and "the General Agreement" respectively) ; The European Economic Community and the Government of the United Arab Republic (hereinafter referred to as "the United Arab Republic"); Taking note of the request of the United Arab Republic for accession to the General Agreement, and of the discussions leading to the Declaration on the Provisional Accession of the United Arab Republic, dated 13 November 1972; Taking note of the report by the working Party on the Accession of the United Arab Republic on those aspects of the terms of accession which are not directly related to the tariff negotiations; Having regard to the result of the negotiations directed towards the accession of the United Arab Republic to the General Agreement. Have through their representatives agreed as follows: PART I General 1. The United Arab Republic shall, upon entry into force of this Protocol pursuant to paragraph 8, become a contracting party to the General Agreement, as defined in Article XXXII thereof, and shall apply provisionally and subject to this Protocol: (a) Parts I, III and IV of the General Agreement, and (b) Part II of the General Agreement to the fullest extent not inconsistent with its legislation existing on the date of this Protocol. The obligations incorporated in paragraph 1 of Article 1 by reference to Article III and those incorporated in paragraph 2 (b) of Article II by reference to Article VI of the General Agreement shall be considered as falling within Part II for the purpose of this paragraph. 2. (a) The provisions of the General Agreement to be applied by the United Arab Republic shall, except as otherwise provided in this Protocol, be the provisions contained in the text annexed to the Final Act of the second session of the Preparatory Committee of the United Nations Conference on Trade and Employment, as rectified, amended, or otherwise modified by such instruments as may have become effective on the day on which the United Arab Republic becomes a contracting party. (b) (i) Notwithstanding the provisions of paragraph 1 of Article 1 of the General Agreement, this Protocol shall not require the elimination by the United Arab Republic of any preferences in respect of import duties or charges accorded by the United Arab Republic exclusive to one or more of the following countries: Jordan, Syria, Iraq, Lebanon, Libya, Saudi Arabia and Yemen, provided, however, that these preferences do not exceed the levels in effect on 13 November 1962; (ii) the preceding paragraph shall be deemed to be a Decision of the contracting parties under Article XXV : 5 of the General Agreement as if it were a Decision pursuant to paragraph 3 of Article I; (iii) in the event that the United Arab Republic should at some future date desire to modify the preferences referred to in subparagraph (i) above, including the addition of products not at present subject to preference, the matter shall be dealt with by the contracting parties in accordance with paragraph 3 of Article I of the General Agreement: (iv) nothing in subparagraphs (i), (ii) and (iii) above shall affect the rights of the United Arab Republic with respect to the provisions of the General Agreement relating to the formation of a customs union or a free trade area. (c) In each case in which paragraph 6 of Article V, subparagraph 4 (d) of Article VII, and subparagraph 3 (c) of Article X of the General Agreement refer to the date of that Agreement, the applicable date in respect of the United Arab Republic shall be 13 November 1962, the date of the Declaration providing for the Provisional Accession of the United Arab Republic to the General Agreement. PART II Schedule 3. The schedule in the Annex shall, upon the entry into force of this Protocol, become a Schedule to the General Agreement relating to the United Arab Republic. 4. Should certain negotiations not be completed in time for the results to be annexed to this Protocol when it is opened for signature, any further concessions resulting from those negotiations shall be annexed to this Protocol, and shall be governed by the provisions thereof, as from the day following the signature of a ProcÃ ¨s-Verbal by the interested parties. 5. (a) In each case in which paragraph 1 of Article II of the General Agreement refers to the date of that Agreement, the applicable date in respect of each product which is the subject of a concession provided for in the schedule annexed to this Protocol shall be the date of this Protocol. (b) For the purpose of the reference in paragraph 6 (a) of Article II of the General Agreement to the date of that Agreement, the applicable date in respect of the schedule annexed to this Protocol shall be the date of this Protocol. 6. The temporary "consolidation of economic development tax" may be maintained in effect, at rates not exceeding the rates in force on the date of this Protocol, on bound duties until 31 December 1975, by which time, if the measure is still in effect, the matter shall be reviewed by the contracting parties. PART III Final provisions 7. This Protocol shall be deposited with the Director General to the contracting parties. It shall be open for signature by the United Arab Republic until 31 December 1970. It shall also be open for signature by contracting parties and the European Economic Community. 8. This Protocol shall enter into force on the thirtieth day following the day upon which it shall have been signed by the United Arab Republic. 9. The United Arab Republic, having become a contracting party to the General Agreement pursuant to paragraph 1 of this Protocol, may accede to the General Agreement upon the applicable terms of this Protocol by deposit of an instrument of accession, with the Director-General. Such accession shall take effect on the day on which the General Agreement enters into force pursuant to Article XXVI or on the thirtieth day following the day of the deposit of the instrument of accession, whichever is the later. Accession to the General Agreement pursuant to this paragraph shall, for the purpose of paragraph 2 of Article XXXII of that Agreement, be regarded as acceptance of the Agreement pursuant to paragraph 4 of Article XXVI thereof. 10. The United Arab Republic may withdraw its provisional application of the General Agreement prior to its accession thereto pursuant to paragraph 9 and such withdrawal shall take effect on the sixtieth day following the day on which written notice thereof is received by the Director-General. 11. The Director-General shall promptly furnish a certified copy of this Protocol and a notification of each signature thereto pursuant to paragraph 7, of the deposit of an instrument of accession pursuant to paragraph 9 and of a notice pursuant to paragraph 10 to each contracting party, to the European Economic Community, and to the United Arab Republic. 12. This Protocol shall be registered in accordance with the provisions of article 102 of the Charter of the United Nations. Done at Geneva this twenty-seventh day of February one thousand nine hundred and seventy, in a single copy, in the English and French languages, except as otherwise specified with respect to the schedule annexed hereto, both texts being authentic. SCHEDULE LXIII - UNITED ARAB REPUBLIC This schedule is authentic only in the English language PART I Most-favoured-nation tariff >PIC FILE= "T0050835"> >PIC FILE= "T0050836"> >PIC FILE= "T0050837"> >PIC FILE= "T0050838"> >PIC FILE= "T0050839"> >PIC FILE= "T0050840"> >PIC FILE= "T0050841"> >PIC FILE= "T0050842"> >PIC FILE= "T0050843"> SCHEDULE LXIII - UNITED ARAB REPUBLIC PART II Preferential tariff NIL